QUINCE, Judge.
The State Department of Highway Safety and Motor Vehicles (the Department) challenges an order of the trial court directing it *1367to pay the fee to transfer the underlying ease to Lee County, Florida. We reverse because section 47.091, Florida Statutes (1995), provides for payment of this fee by the party who initially files in an improper venue, and the appellee, Charles Blatz, initially filed the action in an improper venue, Charlotte County, Florida.
Blatz’s driver’s license was administratively suspended for driving with an unlawful blood alcohol level. The formal administrative review of his license suspension was conducted in Lee County, Florida. Section 322.2615(13), Florida Statutes (1995), provides for appeal of a license suspension in the circuit court where the driver resides or where the formal review was conducted. In the instant case, venue for purposes of appeal is proper only in Lee County. However, Blatz filed his petition for writ of certiorari in Charlotte County.
Since Blatz initially filed in an improper venue, he is required to pay the transfer fee. § 47.091, Fla. Stat. We, therefore, reverse the order of the trial court and remand with directions to require Blatz to pay the transfer fee.
PARKER, A.C.J., and LAZZARA, J., concur.